Title: Draft Article on Loyalists, [ca. 26 November 1782]
From: Adams, John,Franklin, Benjamin,Jay, John
To: 


[ca. 26 November 1782]

Congress will recommend to the Legislature of each of the thirteen States to appoint Commissioners to be under Oath to appraise at a just Value, at this Time the Estates that have been confiscated, and to make Provision, in a reasonable Time, not exceeding two Years for the a Compensation, to those of the Refugees who have not taken an active Part in the War against the United states, and of those who having taken an active Part have conducted themselves like civilized Ennemies, and have governed themselves by the Law of Nations.
And to extend Amnesty to all excepting Such as were the most culpable & Instrumental in bringing on the War, and Such as shall appear, to have been guilty of Cruelties, Devasations Depredations and other Crimes Excesses, in the Prosecution of the War, not warrantable nor excuseable by the Laws of War.
